EXAMINER’S AMENDMENT

Allowable Subject Matter
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Regarding claim 1, the prior art of record fails to show a seating system for a vehicle having an attachment arrangement including an elongated member fastened to the seat-back frame and fastened to the backboard with a first connection feature having a first connection strength, the elongated member being configured to plastically deform such that the elongated member remains attached to the seat-back frame and the backboard when the seat-back frame and the backboard are subjected to a separation force of a predetermined magnitude greater than the first connection strength, in combination with other specifically claimed features.

Regarding claim 8, the prior art of record fails to show a seating system for a vehicle having an attachment arrangement including an elongated member fastened to the seat-back frame and fastened to the backboard, the elongated member being configured  to remain attached to the seat-back frame and the backboard by plastically deforming when the seat-back frame and the backboard are subjected to a separation force of a predetermined magnitude greater than a magnitude otherwise required to detach the elongated member from the backboard, in combination with other specifically claimed features.

Regarding claim 15, the prior art of record fails to show a seating system for a vehicle having an attachment arrangement including an elongated member attached to the seat-back frame and the backboard and comprising a material having a yield strength of no more than 185 MPa, the elongated member being configured to remain attached to the seat-back frame and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






mn						/MILTON NELSON JR/April 2, 2021                                                 Primary Examiner, Art Unit 3636